Title: From George Washington to John Dudley Townes, 10 July 1781
From: Washington, George
To: Townes, John Dudley


                  Sir
                     
                     Head Quarters near Dobbs’s Ferry 10th July 1781
                  
                  I have recd your favr of the 2d.  I can only direct you as I did before to apply to Majr General Greene, who has power, if he thinks the former Court illegal, to disapprove of the proceedings on that account, and to order a new trial, at a proper season.  I am Sir yr most obt Servt.
                  
               